DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is in response to the amendment filed on amendment filed on March 15, 2021.3.	Claims 1-20 are pending, of which claims 1, 9, and 17 are in independent form.	
4.	Claims 1, 4, 9, and 17 are amended.5.	In view of applicant’s amendment and persuasive argument, the rejection to claims 1-20 under 35 U.S.C. 101 is withdrawn.
Claim Objections
6.	Independent Claims 1, 9, and 17 are objected to because of the following informalities: Claim 1, at line 7, the claim recites acronym 'POI' without spelling out in full at its first occurrence. Appropriate corrections are required. 
Response to Arguments
7.	Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any 

Information Disclosure Statement
9.	The information disclosure statement (IDS) submitted on March 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


13.	Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over Beyeler et al U.S. 2012/0197714 A1 (hereinafter Beyeler) in view of Liang et al. U.S. 2013/0262479 A1 (hereinafter Liang) further in view of Price et al. U.S. 2017/0177723 A1 (hereinafter Price). 2012/0197696
Regarding claim 1, Beyeler discloses a system comprising:
one or more hardware processors (Beyeler [Figure 1, element 108] e.g., “processor”); and
a memory storing instructions that, when executed by the one or more hardware processors (Beyeler [Figure 1, element 110], e.g., “memory”), causes the one or more hardware processors to perform operations comprising: 
triggering an analysis engine to perform a time series analysis on trip data stored at a network system, the analysis engine performing operations (Beyeler [0050] where the routing engine rank and sort the POI associated with each area to determine a suitable POI, e.g., “a POI may be determined to be the most suitable POI and may be assigned the highest rank when the driving duration between it and the reference point is determined to be smallest compared to durations between the reference point and other POIs”. This is equivalent to performing duration between POI (i.e. time series analysis) comprising: 	accessing the trip data associated with the POI (Beyeler [0035], [0038], [0041], 
calculating, by the time module of the analysis engine, trip counts, that each indicate a number of trips associated with the POI for each of the time buckets (Beyeler [0043]-[0044] where route (i.e., trip) data calculated, e.g., “…one or more POIs may be determined based on the calculated route, the POI information”). 
 Beyeler does not clearly teaches the trip data comprising information pertaining to past trips between a pick-up location and a drop-off location; generating two or more time buckets based on timestamps; and using the two or more time buckets, determining, by the time module […] and, a trend that predicts when the trip counts are 
generating two or more time buckets based on timestamps (Liang [0142] where data with a specific time stamp order and gathered, e.g., “an embodiment includes reordering the data stream an increasing order (latest being last) of timestamps”; and         	using the two or more time buckets, determining, by the time module […] and, a trend that predicts when the trip counts are estimated to reach a threshold indicating that the POI is likely closed (Liang [0028], wherein the system using various analysis of location and time data (i.e. statistically calculating) determine a user trip [0058].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Beyeler before him/her, to modify Beyeler with the teaching of Liang’s point of interest (POI) ranking based on mobile user related data.  One would have been motivated to do so for the benefit of iteratively collect trip data over time in order to improve the correctness of the routing data to a destination.

However, Price, in analogous art discloses using a machine learning algorithm (Price [0026], [0030], and [0043] wherein the system implemented a machine learning algorithm to determine a predictive model that analyze input data, such as point of interest (POI), e.g., “…location data which can be analyzed using machine learning to source hours of operation for a business 102. Although FIG. 1 refers to 102 as a business, the disclosed techniques are equally applicable to other types of location entities including but not limited to any feature, landmark, point of interest (POI), or other object or event associated with a geographic location”); and
in response to, a determination that the threshold indicating that the POI is likely closed is met or transgressed, updating, by the network system, data structures of data storage to indicate the POI is closed (Price [0025] and [0041] wherein a determination made, e.g., “…stored in database 228, …identified operating hour change types (e.g., earlier opening or closing hours, later opening or closing hours, and/or change in open/closed status)”). 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Beyeler and Liang before him/her, to modify Beyeler and Liang with the systems and method of sourcing hours of operation for a location entity as taught by Price. One would have been motivated to do so to enable determining collection of user information about a 

Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Beyeler, Liang, and Price discloses a system, wherein the operations further comprise, in response to the determining, triggering a verification process to verify the POI is closed (Price [0023], [0027], and [0037] wherein the decision is whether the business location is closed, e.g., “…that a formerly open location entity is now closed”). 	Regarding claim 3, the rejection of claim 2 is hereby incorporated by reference, the combination of Beyeler, Liang, and Price discloses a system, wherein the verification process comprises: causing [verification from] a user that has an association with a POI, the [verification] presenting a query regarding whether the POI is closed. (See Price, [0055], (discussing manual verification where a human or automated system will contact a customer of a POI to verify if operating hours have changed.) The examiner notes that a “customer of a POI” is a user that has an “association” with a POI. The examiner also notes that hours of operation indicate when a POI is open and when it is closed, thus verifying hours is also verifying if a POI is closed at certain times. See also Price, [0023], discussing determining whether a POI is closed.
receiving a response to the query via [the verification] and using the response to verify whether the POI is closed (Price, [0055], (discussing that in response to the verification, customers will reply regarding POI operating hours and then the system will 
While Beyeler, Liang, Price teach the above, they do not explicitly disclose that this process occurs via a user interface. However, Beyeler, Liang, and Price does disclose that user interfaces are well known in the art. See generally Price, [0006], [0025], [0056] (discussing user interfaces that are used to by users to interact with the system).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the above verification process taught by Price by using well-known user interfaces, such as the one discussed by Price at [0056]. The examiner notes that before the effective filing date of the claimed invention, the “contacting” of the customer in Price, [0055] could be done many ways involving a user interface (e.g., texting, email, via an app, etc.). One would have been motivated to include said user interface so that the user can interact and provide feedback in an intuitive way that is less hassle for the system than manually calling each customer.

Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Beyeler, Liang, and Price discloses a system, wherein the POI is the pick-up locations or the drop-off location of each trip of the trip data (Beyeler [0011] where the trip data has information that has an origination point (i.e., pick-up location) and a destination point (i.e., drop-off location), e.g., “…route information associated with a route having an origination point and a destination point”). 

Regarding claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Beyeler, Liang, and Price discloses a system, wherein the updating the database to indicate the POI is closed comprises indicating the POI is a seasonal location that closes part of the year (Price [0047] e.g., “The one or more periods of time also can be partitioned into discrete time blocks during different days of the week, since operating hours for a business can sometimes be different from day to day. Different periods of time also can be defined relative to specific categories such as weekdays, weekends, seasons of the year and/or holiday seasons or other categorical classification of times or days”).
Regarding claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of Beyeler, Liang, and Price discloses a system, wherein the, the threshold value comprises a low or almost zero threshold (Price [0025], [0037], and [0041] wherein a determination made, e.g., “…change in open /closed status) and optional binary indicators or probability scores for the one or more operating hour change types”)
Regarding claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Beyeler, Liang, and Price discloses a system, wherein the threshold value comprises a percentage threshold associated with a percentage drop over a period of time (Price [0051] e.g., “…a predictive output determined at (310) includes a probability score indicating a likelihood that a formerly closed location entity is now open 
Regarding claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Beyeler, Liang, and Price discloses a system, wherein the trend indicates that the POI is only active for a particular period of time of the year (Price [0025] and [0041] wherein a determination made, e.g., “…stored in database 228, …identified operating hour change types (e.g., earlier opening or closing hours, later opening or closing hours, and/or change in open/closed status)”). 	Regarding claim 9 and 17,  	These claims are similar in scope to claim 1 and are rejected under a similar rational. 
Regarding claim 10, the rejection of claim 9 is hereby incorporated by reference, the combination of Beyeler, Liang, and Price discloses a method, wherein the operations further comprise, in response to the determining, triggering a verification process to verify the POI is closed (Price [0023], [0027], and [0037] wherein the decision is whether the business location is closed, e.g., “…that a formerly open location entity is now closed”).

With regard to claim 11,
Claim 11 is similar in scope to claim 3 and are rejected under a similar rationale.



Regarding claim 13, the rejection of claim 9 is hereby incorporated by reference, the combination of Beyeler, Liang, and Price discloses a method, wherein the updating the database to indicate the POI is closed comprises indicating the POI is a seasonal location that closes part of the year (Price [0047] e.g., “The one or more periods of time also can be partitioned into discrete time blocks during different days of the week, since operating hours for a business can sometimes be different from day to day. Different periods of time also can be defined relative to specific categories such as weekdays, weekends, seasons of the year and/or holiday seasons or other categorical classification of times or days”).

Regarding claim 14, the rejection of claim 9 is hereby incorporated by reference, the combination of Beyeler, Liang, and Price discloses a method, wherein the threshold value comprises a low or almost zero threshold (Price [0025], [0037], and [0041] 

Regarding claim 15, the rejection of claim 9 is hereby incorporated by reference, the combination of Beyeler, Liang, and Price discloses a method, wherein the threshold value comprises a percentage threshold associated with a percentage drop over a period of time (Price [0051] e.g., “…a predictive output determined at (310) includes a probability score indicating a likelihood that a formerly closed location entity is now open or that a formerly open location entity is now closed”).
Regarding claim 16, the rejection of claim 9 is hereby incorporated by reference, the combination of Beyeler, Liang, and Price discloses a method, wherein the trend indicates that the POI is only active for a particular period of time of the year (Price [0025] and [0041] wherein a determination made, e.g., “…stored in database 228, …identified operating hour change types (e.g., earlier opening or closing hours, later opening or closing hours, and/or change in open/closed status)”).

Regarding claim 18, the rejection of claim 17 is hereby incorporated by reference, the combination of Beyeler, Liang, and Price discloses a machine-storage medium, wherein the threshold value comprises a low or almost zero threshold (Price [0025], [0037], and [0041] wherein a determination made, e.g., “…change in open 

Regarding claim 19, the rejection of claim 17 is hereby incorporated by reference, the combination of Beyeler, Liang, and Price discloses a machine-storage medium, wherein the determining that the trip counts show a decline that indicates that the POI is likely closed comprises the threshold value comprises a percentage threshold associated with a percentage drop over a period of time (Price [0051] e.g., “…a predictive output determined at (310) includes a probability score indicating a likelihood that a formerly closed location entity is now open or that a formerly open location entity is now closed”).

Regarding claim 20, the rejection of claim 17 is hereby incorporated by reference, the combination of Beyeler, Liang, and Price discloses a machine-storage medium, wherein the trend indicates that the POI is only for a particular period of time of the year (Price [0025] and [0041] wherein a determination made, e.g., “…stored in database 228, …identified operating hour change types (e.g., earlier opening or closing hours, later opening or closing hours, and/or change in open/closed status)”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156